Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 1 of 13 Page ID #:45000


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-1844-GW-KSx                                                Date      July 2, 2020
 Title             BlackBerry Limited v. Facebook, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                         None Present                                             None Present
 PROCEEDINGS:                   IN CHAMBERS - ORDER


        Attached hereto is the Court’s Tentative Ruling. Either party may file a request for hearing, not
to exceed five pages, within five business days of this ruling, stating why oral argument is necessary. A
response to any request for hearing, not to exceed five pages, may be filed within five business days of
receiving the request. If no request is submitted, the matter will be deemed submitted on the papers and
the tentative will become the final ruling. If the request is granted, the Court will advise the parties when
and how the hearing will be conducted.




                                                                                                      :
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                       Page 1 of 1
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 2 of 13 Page ID #:45001



  BlackBerry Limited v. Facebook, Inc. et al; Case No. 2:18-cv-01844-GW-(KSx)
  Tentative Ruling on:
                 (1) Parties’ Supplemental Claim Construction Briefing as to Two Claim Terms in
                 the ’236 Patent, as Ordered by Court at Docket No. 655 at 10-11 and Stipulated
                 by the Parties at Docket No. 654 (no proposed order on parties’ Joint Stipulation
                 filed) (Plaintiff’s Opening Supplemental Claim Construction Brief, Docket No.
                 658; WhatsApp’s Opening Supplemental Claim Construction Brief, Docket No.
                 659; Plaintiff’s Responsive Supplemental Claim Construction Brief, Docket No.
                 661; WhatsApp’s Responsive Supplemental Claim Construction Brief, Docket
                 No. 662)
                 (2) Deferred Portions of Defendants’ Motion for Summary Judgment as to Non-
                 infringement of ’961, ’120, and ’634 Patents and Invalidity of ’961, ’634, ’236,
                 ’713, and ’250 Patents, as Outlined by Court at Docket No. 655 at 10-11 and
                 Relating to the ’236 Patent (Motion, Docket No. 540 (public), Docket No. 552
                 (sealed); Opposition, Docket No. 583 (public), Docket No. 604 (sealed); Reply,
                 Docket No. 633 (public), Docket No. 647 (sealed)); see also Parties’
                 Supplemental § 101 Briefs as to ’236 Patent, as Ordered by the Court at Docket
                 No. 663 (Plaintiff’s Supplemental Brief Regarding § 101 Invalidity of the ’236
                 Patent (Docket No. 664), WhatsApp’s Supplemental Brief Regarding § 101
                 Invalidity of the ’236 Patent (Docket No. 665))
                 (3) Deferred Portions of Defendants’ Renewed Motion to Stay Case Pending
                 Instituted Inter Partes Review Proceedings, as Outlined by the Court at Docket
                 Nos. 652 and 655 and Relating to the ’236 Patent (Motion, Docket No. 501
                 (public), Docket No. 505 (sealed); Opposition, Docket No. 550; Reply, Docket
                 No. 560)


  I. Background
         Plaintiff BlackBerry Limited (“BlackBerry”) has filed this patent infringement action
  against Facebook, Inc., WhatsApp, Inc., and Instagram, LLC (“Defendants”). Docket No. 1; see
  also Docket No. 15 (First Amended Complaint).
         The Court recently granted-in-part Defendants’ renewed motion to stay pending inter
  partes review (“IPR”) proceedings1 as to all of the remaining asserted patents in this case, except
  for one. See Docket No. 652, Docket No. 655 at 10-11. The Court deferred ruling on whether
  proceedings should be stayed as to U.S. Patent No. 8,429,236 (“the ’236 Patent”), which is not
  subject to pending IPR proceedings. Docket No. 652. After considering Defendants’ arguments



  1
   See Defendants’ Renewed Motion to Stay Case Pending Instituted Inter Partes Review Proceedings (Motion,
  Docket No. 501 (public), Docket No. 505 (sealed); Opposition, Docket No. 550; Reply, Docket No. 560).


                                                     1
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 3 of 13 Page ID #:45002



  for invalidity of the asserted claims of the ’236 Patent under 35 U.S.C. § 101,2 the Court also
  deferred a ruling on that issue and directed the parties to submit supplemental claim construction
  briefs for two claim terms in the asserted claims of the ’236 Patent. Docket No. 655 at 10-11.
          Plaintiff and Defendant WhatsApp3 filed their supplemental claim construction briefs.
  See Plaintiff’s Opening Supplemental Claim Construction Brief, Docket No. 658; WhatsApp’s
  Opening Supplemental Claim Construction Brief, Docket No. 659; Plaintiff’s Responsive
  Supplemental Claim Construction Brief, Docket No. 661; WhatsApp’s Responsive Supplemental
  Claim Construction Brief, Docket No. 662. They were subsequently permitted to file additional
  supplemental briefs regarding 35 U.S.C. § 101, and did so. Plaintiff’s Supplemental 35 U.S.C. §
  101 Brief, Docket No. 664; WhatsApp’s Supplemental 35 U.S.C. § 101 Brief, Docket No. 665;
  see also Docket No. 663 (Court’s Order, permitting briefs); Docket No. 666 (Plaintiff’s Notice of
  Supplemental Authority); Docket No. 667 (WhatsApp’s Notice of Supplemental Authority).
          For the reasons stated in this Order, the Court would rule as follows:
             (1) the parties’ claim construction disputes with respect to the terms “mode
                 selector” and “message generator” would be found MOOT;
             (2) the Court would GRANT the portion of Defendants’ Motion for
                 Summary Judgment as to Non-infringement of the ’961, ’120, and ’634
                 Patents and Invalidity of the ’961, ’634, ’236, ’713, and ’250 Patents
                 (Motion, Docket No. 540) that was previously deferred as it relates to
                 the ’236 Patent;
             (3) the Court would DENY the portion of Defendants’ motion to stay that
                 was previously deferred as to the ’236 Patent (see Docket Nos. 501
                 (motion), Docket Nos. 652, 655 (previous orders deferring ruling on
                 motion as to ’236 Patent)) AS MOOT;
             (4) any request for entry of partial final judgment as to the ’236 Patent under
                 Rule 54(b) in advance of the determinations on the remainder of this
                 case, including as to the stayed patents, would be due within seven days
                 of a final ruling.



  2
    See Defendants’ Motion for Summary Judgment as to Non-infringement of ’961, ’120, and ’634 Patents and
  Invalidity of ’961, ’634, ’236, ’713, and ’250 Patents (Motion, Docket No. 540 (public), Docket No. 552 (sealed);
  Opposition, Docket No. 583 (public), Docket No. 604 (sealed); Reply, Docket No. 633 (public), Docket No. 647
  (sealed)).
  3
   Defendants state that WhatsApp is the only defendants accused of infringing claims of the ’236 Patent. Docket
  No. 659 at 1 n.1. Thus, although all Defendants appeared to join the filing of Defendants’ summary judgment
  motion for invalidity of the ’236 Patent under 35 U.S.C. § 101, only WhatsApp has filed supplemental claim
  construction briefs.

                                                         2
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 4 of 13 Page ID #:45003




  II. Legal Standard
         The Court has stated the relevant legal standards relating to summary judgment, patent
  infringement, and claim construction in previous rulings.          See Docket No. 157 (Claim
  Construction Order); Docket No. 655 (February 27, 2020 Summary Judgment Order); see also
  Docket No. 487 (October 1, 2019 Summary Judgment Order); Docket No. 68 (August 21, 2018
  Ruling on Defendants’ Motion to Dismiss). They are not repeated here, but instead the relevant
  legal standards from those rulings are incorporated herein by this reference.
  III. Discussion
         A.       Background of U.S. Patent No. 8,429,236 and the Asserted Claims
         The ’236 Patent issued April 23, 2013 and is titled “Transmission of Status Updates
  Responsive to Status of Recipient Application.” BlackBerry apparently accuses only WhatsApp,
  Inc. of infringing claims of the ’236 Patent. Docket No. 659 at 1 n.1. In previous filings,
  Defendants stated that BlackBerry asserts Claims 15 and 17 of the ’236 Patent. Docket No. 552
  at 23. Claims 15 and 17 of the ’236 Patent recite:
              15. A mobile communications device, comprising:
                  a mode selector configured to determine whether a recipient application
                        is actively processing status updates and to select a message
                        transmission mode based on whether the recipient application is
                        actively processing status updates; and
                  a message generator configured to generate status messages and to
                        cause transmission of status messages from the mobile
                        communications device to a recipient application using the
                        selected message transmission mode.
              17. The mobile communications device of claim 15, wherein the mode
              selector comprises a component to observe a local database for a record in
              the database, the record comprising an indication that the recipient
              application is actively processing status updates.
         B.       Supplemental Claim Construction
         The Court previously deferred a ruling on the parties’ § 101 invalidity dispute for the
  asserted claims of the ’236 Patent pending the submission of supplemental claim construction
  briefs for the terms “mode selector” and “message generator.” Docket No. 655. In additional
  supplemental briefs regarding § 101, both parties agreed that it is not necessary for the Court to
  construe the two terms before resolving the parties’ § 101 dispute. Docket Nos. 664, 665. The
  Court accordingly finds it unnecessary to construe the two terms, and as discussed further herein,

                                                   3
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 5 of 13 Page ID #:45004



  finds the parties’ claim construction disputes MOOT.
          However, lest there be any doubts about how this § 101 inquiry is being conducted, the
  Court will assume, solely for purposes of this § 101 analysis, that the terms “mode selector” and
  “message generator” are governed by Plaintiff’s proposed constructions. Plaintiff’s proposed
  constructions for the two terms are shown in the following chart:

         Claim Term         Plaintiff’s Proposed Construction
         “mode              “a hardware or software component, such as a recipient callback
         selector”          module, timer, components to observe a local database, components
                            to inspect a request message from a recipient application, or
                            components to compare a timestamp with the local time of the mobile
                            communications device, for controlling the mode of transmitting
                            status messages over a wireless network from a mobile
                            communications device to a recipient application”

         “message           “a hardware or software component, responsive to the mode selector,
         generator”         that is operable to prepare and send transmissions over a wireless
                            network from a mobile communications device to a recipient
                            application”

  See generally Docket No. 658.
          C.       Defendants’ Motion for Invalidity Under 35 U.S.C. § 101
          Defendants4 argue that the asserted claims of the ’236 Patent are directed to an abstract
  concept “in which a person decides not to communicate with another person because the other
  person is not listening, in other words, ‘don’t waste your breath.’” Docket No. 552 at 24; see
  also Docket No. 655 at 1 (“the bulk of the ’236 claims provide nothing more than the abstract
  idea of ‘don’t talk when no one is listening.’”). Defendants further argue that the claims do not
  add “significantly more” to the abstract idea. Id. at 26-27. Defendants argue, in part, that:
               the steps recite an order that a person of ordinary skill in the art would find
               logical and would expect – first, the “mode selector” determines whether the
               recipient application is actively processing status updates to select a
               message transmission mode, and then the “message generator” uses the
               selected mode to generate and transmit messages.
  Id.
          Plaintiff argues that the asserted ’236 Patent claims are directed to a technological


  4
    Although only WhatsApp apparently submitted supplemental briefs regarding claim construction and invalidity of
  the ’236 Patent, because all Defendants joined in the original summary judgment motion for, inter alia, invalidity of
  the ’236 Patent claims, the Court refers to all of them in this analysis section.

                                                           4
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 6 of 13 Page ID #:45005



  improvement.           Specifically, it argues that they improve the battery life of a mobile
  communications device. See, e.g. Docket No. 664 at 2. Plaintiff also argues that factual
  questions preclude a summary judgment determination at Alice Step Two. See id. at 3 (“it is
  Defendants’ burden to demonstrate that the ordered combination of claim elements was not
  inventive. But, Defendants cite no historical evidence that selecting a transmission mode based
  on whether a recipient application is actively processing status updates meets this standard.”
  (citation omitted).).
                    1.       Alice Step One
           The Court agrees with Defendants that the claims are directed to an abstract idea at Alice
  Step One.       They are directed to the abstract concept of making a choice about what to
  communicate to a source based on information collected about that source. Whether phrased
  colloquially as “don’t talk when no one is listening”5 or in some other fashion, the focus of the
  claims is on using information to make a decision about how to communicate. Indeed, the
  abstract idea could also be stated in the more technical terms supplied by Plaintiff as “selecting a
  transmission mode based on whether a recipient application is actively processing status
  updates.” Id. at 3. Understood in Plaintiff’s own words, choosing a “mode” for communication
  in response to whether an application is processing status updates is still an abstract concept, not
  a technical one.
           At bottom, the claims at issue are similar to patent-ineligible claims for collecting,
  storing, and transmitting information.              The Federal Circuit consistently finds such claims
  abstract. See, e.g., Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, No. 2019-1587,
  2020 WL 2479692, at *3 (Fed. Cir. May 14, 2020) (“the process of recording authentication
  information—such as the customer’s name, address, and telephone number—and including that
  information in a subsequent communication with the customer is abstract not only because it is a
  longstanding commercial practice, but also because it amounts to nothing more than gathering,
  storing, and transmitting information.”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350,
  1354 (Fed. Cir. 2016) (“The advance [the asserted claims] purport to make is a process of
  gathering and analyzing information of a specified content, then displaying the results, and not


  5
    Based on the plain claim language, the more technically correct colloquial phrase seems like it would be “do (or
  say) something different when no one is listening.” The face of Claim 15 suggests that the message generator
  generates and causes transmission of a status message “using the selected transmission mode.” The claim language,
  at least on its face, does not require that a status message only be sent when a certain transmission mode is in effect.

                                                             5
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 7 of 13 Page ID #:45006



  any particular assertedly inventive technology for performing those functions.”).
         Plaintiff’s broad constructions for “mode selector” and “message generator” are highly
  relevant to the Alice Step One determination. These terms, according to Plaintiff, can essentially
  be any “hardware or software component” that satisfies the claimed functions in the context of
  mobile communications devices. This shows the breadth of the claims as well as their result-
  oriented nature. So long as the claimed steps of making a “mode” selection and generating a
  message based on that selection are carried out, there are not any meaningful limitations on the
  hardware or software required to do so. In other words, so long as the results are accomplished,
  the means of accomplishing them do not matter. But “abstract idea exception decisions . . . have
  stressed that a claimed invention must embody a concrete solution to a problem having ‘the
  specificity required to transform a claim from one claiming only a result to one claiming a way
  of achieving it.’” Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1343 (Fed. Cir. 2018)
  (citation omitted); see also Elec. Power, 830 F.3d at 1356 (“Indeed, the essentially result-
  focused, functional character of claim language has been a frequent feature of claims held
  ineligible under § 101, especially in the area of using generic computer and network technology
  to carry out economic transactions.”).
         The Federal Circuit’s decision in Interval Licensing is instructive. The claims at issue
  required a computer readable medium with an “attention manager” for obtaining content and
  controlling its display on a computer. See Interval Licensing, 896 F.3d at 1339-40. The term
  “attention manager” was construed as “a system that displays images to a user either when the
  user is not engaged in a primary interaction or in an area of the display screen that is not used by
  the user’s primary activity.” Id. at 1338. The Federal Circuit found the claims abstract. Id. at
  1344-45. It emphasized the “result-centric construction of the claimed ‘attention manager’” and
  concluded that the claims were similar to abstract claims for collecting and displaying
  information. Id. (“Recitation, as in this case, of the collection, organization, and display of two
  sets of information on a generic display device is abstract absent a ‘specific improvement to the
  way computers [or other technologies] operate.’”). The Federal Circuit panel stated,
            in light of the broad, result-oriented construction for “attention manager,”
            we agree with the district court that the claimed “attention manager”
            encompasses a patent-ineligible abstract concept rather than an arguably
            technical improvement to display devices, because the term as properly
            construed simply demands the production of a desired result (non-
            interfering display of two information sets) without any limitation on how to

                                                   6
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 8 of 13 Page ID #:45007



            produce that result. Instead of claiming a solution for producing that result,
            the claim in effect encompasses all solutions.            This result-centric
            construction for “attention manager” conforms with the specification, which
            lacks any description for how a display device would ensure the segregation
            of the two sets of information presented on a display screen.
  Id. at 1345.
         Likewise, although Plaintiff strongly disagrees, the Court finds the Federal Circuit’s
  decision in Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317 (Fed. Cir. 2020)
  relevant. In Ericsson, the Federal Circuit found the following claim patent-ineligible:
            1. A system for controlling access to a platform, the system comprising:
                 a platform having a software services component and an interface
                        component, the interface component having at least one
                        interface for providing access to the software services
                        component for enabling application domain software to be
                        installed, loaded, and run in the platform;
                 an access controller for controlling access to the software services
                        component by a requesting application domain software via the
                        at least one interface, the access controller comprising:
                 an interception module for receiving a request from the requesting
                        application domain software to access the software services
                        component;
                 and a decision entity for determining if the request should be granted
                        wherein *1326 the decision entity is a security access manager,
                        the security access manager holding access and permission
                        policies; and
                 wherein the requesting application domain software is granted access to
                        the software services component via the at least one interface if
                        the request is granted.
  Id. at 1325-26. The Federal Circuit explained, “[b]ased on the claim language, we conclude that
  [the] claims . . . are directed to the abstract idea of controlling access to, or limiting permission
  to, resources. Although written in technical jargon, a close analysis of the claims reveals that
  they require nothing more than this abstract idea.” Id. at 1326. Even though the concept of
  controlling access to resources did not neatly fall into the category of a “mathematical
  algorithm,” “method of organizing human activity,” or “fundamental economic practice,” the
  Federal Circuit found that it remained “the sort of process that can be performed in the human
  mind,” and thus abstract. Id. at 1327 (internal quotations omitted). The Federal Circuit also
  emphasized the result-orientated nature of the claims and lack of limitations to “technical means
  for performing the functions that are arguably an advance.” Id. at 1328 (citation omitted).

                                                   7
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 9 of 13 Page ID #:45008



           Similarly here, the claims focus on a result (choosing a transmission mode based on
  information about a recipient), with no technological limitations on the hardware or software
  components (the “mode selector” and “message generator”) that must achieve it. The claims are
  not drawn to a technological improvement because they do not provide a technological solution;
  they are “untethered to any specific or concrete way of implementing” the abstract idea. Affinity
  Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016); see also Cisco
  Sys., Inc. v. Uniloc 2017 LLC, No. 2019-2048, 2020 WL 2465483, at *2 (Fed. Cir. May 13,
  2020).
           The fact that the claims and Plaintiff’s constructions for “mode selector” and “message
  generator” are focused on mobile communications devices does not change the analysis. An
  abstract idea limited to a particular technological field is still abstract. See, e.g. Affinity Labs,
  838 F.3d at 1259; see also Ericsson, 955 F.3d at 1327.
           Relatedly, Plaintiff’s argument that the claims result in improved battery life in mobile
  communications devices does not support the conclusion that they are necessarily directed to a
  technological improvement at Alice Step One. Making an informed choice based on information
  - the abstract concept here - is likely to lead to benefits, including when that abstract concept is
  applied in the technological field of wireless communications. But the benefits that flow from
  that abstract idea do not transform it into a technological improvement in this case. “An
  improved result, without more stated in the claim, is not enough to confer eligibility to an
  otherwise abstract idea . . . . To be patent-eligible, the claims must recite a specific means or
  method that solves a problem in an existing technological process.” Koninklijke KPN N.V. v.
  Gemalto M2M GmbH, 942 F.3d 1143, 1150 (Fed. Cir. 2019) (citation omitted). Such a technical
  means or method is lacking from the combination of “mode selector” and “message generator” in
  Claims 15 and 17.
           Moreover, Claims 15 and 17 of the ’236 Patent do not necessarily require such an
  improved result.     The claim language does not require that the broadly-interpreted “mode
  selector” and “message generator” operate in a manner that would improve mobile
  communication device battery life. See Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir.
  2018), cert. denied, 140 S. Ct. 911 (2020) (finding claims invalid that did not include limitations
  capturing the technological improvements disclosed in the specification). Unlike some of the
  discussion in the specification, there are no limitations in the claims regarding the types of

                                                   8
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 10 of 13 Page ID #:45009



   messages that are generated and transmitted when a particular transmission mode has been
   selected. See ’236 Patent at Abstract. Nor is there sufficient information claimed, particularly in
   Claim 15, regarding how the “mode selector” performs the task of determining whether the
   recipient application is actively processing status updates to support patent eligibility.6 Compare
   id. at Claim 15 with id. at 3:24-43.
            Because the Court finds that the claims are directed to an abstract idea at Alice Step One,
   it proceeds to consider the claims at Alice Step Two.
                     2.       Alice Step Two
            The Court also agrees with Defendants that the claims lack an inventive concept. As
   noted, Plaintiff argues that “selecting a transmission mode based on whether a recipient
   application is actively processing status updates” supplies the inventive concept. Docket No.
   664 at 3. However, this is the abstract idea itself. See BSG Tech, 899 F.3d at 1291 (“Here, the
   only alleged unconventional feature of BSG Tech’s claims is the requirement that users are
   guided by summary comparison usage information or relative historical usage information. But
   this simply restates what we have already determined is an abstract idea. At Alice step two, it is
   irrelevant whether considering historical usage information while inputting data may have been
   non-routine or unconventional as a factual matter.                     As a matter of law, narrowing or
   reformulating an abstract idea does not add ‘significantly more’ to it.”). Further, to the extent
   Plaintiff identifies this concept as a “novel” one that was “unknown” in the prior art (see Docket

   6
     Claim 17 requires that “the mode selector comprises a component to observe a local database for a record in the
   database, the record comprising an indication that the recipient application is actively processing status updates.”
   Defendants discuss this limitation as implicating “conventional database technologies.” See, e.g. Docket No. 552 at
   24, 17. Plaintiff does not respond to Defendants’ assertions or independently argue for the patent eligibility of
   Claim 17. See generally Docket No. 604 at 23-27. Based on the Court’s review, this claim presents a much closer
   call than Claim 15. It provides some form of specificity about a technological method for achieving the claimed
   results. Ultimately, however, this claim and its limitations are not addressed by Plaintiff, it continues to employ
   many result-focused concepts (including requiring an open-ended “component” to observe a generic local database),
   it still does not necessarily lead to a technological improvement insofar as battery consumption, and Defendants
   have presented arguments to support their position that these additional limitations are not technological
   improvements or inventive concepts, as opposed to a narrower application of the abstract idea. See also BSG Tech
   LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018) (“a claim is not patent eligible merely because it
   applies an abstract idea in a narrow way. For an application of an abstract idea to satisfy step one, the claim’s focus
   must be something other than the abstract idea itself.”); see also id. at 1287 n.1 (discussing dependent claims and
   explaining, “[a]lthough these claims cover a narrower range of data input than claim 1, the claims’ focus remains on
   the abstract idea of considering historical usage information while inputting data.”); Ericsson, 955 F.3d at 1326
   (“We are mindful that the step one inquiry looks to the claim’s ‘character as a whole’ rather than evaluating each
   claim limitation in a vacuum . . . . But where, as here, the bulk of the claim provides an abstract idea, and the
   remaining limitations provide only necessary antecedent and subsequent components, the claim’s character as a
   whole is directed to that abstract idea.”)


                                                             9
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 11 of 13 Page ID #:45010



   No. 664 at 4), that is not the appropriate focus for the inventive concept analysis, either. SAP
   Am., Inc. v. Investpic LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (“Under the principles
   developed in interpreting § 101, patent law does not protect such claims, without more, no matter
   how groundbreaking the advance.”).
          Plaintiff does not otherwise argue that the “mode selector” or “message generator”
   themselves supply an inventive concept.          Under Plaintiff’s proposed construction, these
   components include a broad range of generic computer components that are insufficient to
   transform the abstract idea into an inventive concept. Intellectual Ventures I LLC v. Symantec
   Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (“Claims that amount to nothing significantly more
   than an instruction to apply an abstract idea using some unspecified, generic computer and in
   which each step does no more than require a generic computer to perform generic computer
   functions do not make an abstract idea patent-eligible, because claiming the improved speed or
   efficiency inherent with applying the abstract idea on a computer does not provide a sufficient
   inventive concept.” (all internal citations and quotations omitted).)
          Plaintiff suggests that the determination in BASCOM Global Internet Services, Inc. v.
   AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) should control here. The claims at issue in
   BASCOM required “the installation of a filtering tool at a specific location, remote from end-
   users, with customizable filtering features specific to each end user.” Id. at 1350. The Federal
   Circuit observed that “[a]s is the case here, an inventive concept can be found in the non-
   conventional and non-generic arrangement of known, conventional pieces.” Id. The Federal
   Circuit explained that the claims:
             do not merely recite the abstract idea of filtering content along with the
             requirement to perform it on the Internet, or to perform it on a set of generic
             computer components. Such claims would not contain an inventive concept
             . . . . Nor do the claims preempt all ways of filtering content on the Internet;
             rather, they recite a specific, discrete implementation of the abstract idea of
             filtering content.
   Id. The claims at issue in this case align with the scenario that BASCOM distinguished. Indeed,
   without any structural limitations on what a “mode selector” or “message generator” can be and
   how the two components are arranged, the claims here fail to “recite a specific, discrete
   implementation of the abstract idea.” Id. As Ericsson explained,
             The most specific elements actually recited in the claim are “an access
             controller for controlling access,” “an interception module for receiving a
             request,” and “a decision entity for determining if the request should be
                                                    10
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 12 of 13 Page ID #:45011



                 granted.” ’510 patent claim 1. None of these elements are sufficient to turn
                 the claim into anything more than a generic computer for performing the
                 abstract idea of controlling access to resources. Even assuming that this
                 collection of elements led to a more efficient way of controlling resource
                 access, “our precedent is clear that merely adding computer functionality to
                 increase the speed or efficiency of the process does not confer patent
                 eligibility on an otherwise abstract idea.”
   Ericsson, 955 F.3d at 1330 (citation omitted).
            The Court finds that the asserted claims of the ’236 Patent lack an inventive concept. It
   accordingly finds the asserted claims invalid under 35 U.S.C. § 101. Defendants’ summary
   judgment motion for invalidity of the asserted ’236 Patent claims would be GRANTED on this
   basis.
            D.       Impact of § 101 Determination for ’236 Patent on Deferred Portions of
                     Defendants’ Motion to Stay
            Because the Court finds that the asserted claims of the ’236 Patent are invalid under 35
   U.S.C. § 101, it is not necessary to institute a stay of proceedings as to the ’236 Patent pending
   inter partes review of other asserted patents. The motion to stay (Docket No. 501) would be
   DENIED AS MOOT as to the ’236 Patent.
            Given these circumstances, the Court would consider a timely-filed request under Rule
   54(b) for entry of partial final judgment as to the ’236 Patent. See, e.g. Docket Nos. 490, 491
   (Joint Stipulation for entry of Rule 54(b) Judgment entered as to U.S. Patent Nos. 8,296,351 and
   8,676,929).
   IV. Conclusion
            For the reasons stated in this Order, the Court would rule as follows:
                 (1) the parties’ claim construction disputes with respect to the terms “mode
                     selector” and “message generator” would be found MOOT;
                 (2) the Court would GRANT the portion of Defendants’ Motion for
                     Summary Judgment as to Non-infringement of the ’961, ’120, and ’634
                     Patents and Invalidity of the ’961, ’634, ’236, ’713, and ’250 Patents
                     (Motion, Docket No. 540) that was previously deferred as it relates to
                     the ’236 Patent;
                 (3) the Court would DENY the portion of Defendants’ motion to stay that
                     was previously deferred as to the ’236 Patent (see Docket Nos. 501
                     (motion), Docket Nos. 652, 655 (previous orders deferring ruling on
                     motion as to ’236 Patent)) AS MOOT;
                 (4) any request for entry of partial final judgment as to the ’236 Patent under
                     Rule 54(b) in advance of the determinations on the remainder of this

                                                       11
Case 2:18-cv-01844-GW-KS Document 669 Filed 07/02/20 Page 13 of 13 Page ID #:45012



                 case, including as to the stayed patents, would be due within seven days
                 of a final ruling.


          This is a Tentative Ruling. Either party may file a request for hearing, not to exceed five
   pages, within five business days of this ruling, stating why oral argument is necessary. A
   response to any request for hearing, not to exceed five pages, may be filed within five business
   days of receiving the request. If no request is submitted, the matter will be deemed submitted on
   the papers and the tentative will become the final ruling. If the request is granted, the Court will
   advise the parties when and how the hearing will be conducted.




                                                   12
